Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Remenick on 03/08/2021. See interview summary attached.
The application has been amended as follows: Claims 28, 32 and 33 are amended.

	IN THE CLAIMS:
28. (Currently amended) A method of assembling a double chamber container, comprising: inserting a stopper into a first end of a first chamber, filling the first chamber with a first matter: coupling a cover to a second end of the first chamber, inserting a plunger into a first end of a second chamber; filling the second chamber with a second matter; and coupling the first end of the first chamber to a second end of the second chamber, wherein the cover is a self-healing stopper and the self- healing stopper is adapted to be pierced by a needle multiple times 
32. (Cancelled) 
33. (Currently amended) The method of claim 28,   wherein the double chamber container is constructed as a multi-use device.  

Allowable Subject Matter
Claims 13-15, 17-31 and 33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774